Title: From John Quincy Adams to Abigail Smith Adams, 25 January 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


            
               107.My dear Mother.
               Little Boston, Ealing 25 January 1817.
            
            Scarcely a day now passes, without the arrival of vessels from the United States; but they are principally from New York or more Southern Ports—The failure of the Harvests in this Country has much contributed to their frequency. Two years ago the British Parliament made a Law, to raise the price of Bread; having discovered that if that first necessary of life should be cheap, the Country would be irretrievably ruined—This act prohibited the importation of grain from foreign Countries, until wheat should for six weeks successively be at an average price throughout England and Wales of ten shillings Sterling a bushel—From the time of the passing of the Bill, this event did not occur, until last November—Since then wheat has constantly been above the price which admits of importation—It is now at about 13 shillings Sterling, and likely to be higher. The importations have already commenced, and many vessels laden with flour have arrived from America. We have accounts from New York almost to the close of the year, but I have nothing from you later than your Letter of 26. November.I am reading at once two Unitarian Pamphlets—Steering from grave to gay, from lively to severe—Tragedy and Comedy—My very good friend the Revd. Robert Aspland’s plea for unitarian Dissenters, and that most laughing and laughable philosopher Basanistes, recommended to me by my Father—The project of putting down the Trinity by a joke, amuses me much. Voltaire wrote two huge volumes to put down the whole Bible by jokes, and the hundred volumes of his works, are a sort of joking encyclopaedia against the Christian religion, which nevertheless, strange to say, still flourishes in despite of them—And now I remember me the imperial philosopher Julian, cracked his joke upon the Trinity too—“εις τρια, τρια εν! ουκ οιδα τι επεις.” But Plato says that One, implies another—Now if God is one, who is the other?—A profound question, which I leave for Unitarian solution—being ever faithfully your’s.
            
               A.
            
            
         